MEMORANDUM **
The district court did not err in granting summary judgment based on the discretionary function exception to the Federal Tort Claims Act. 28 U.S.C. § 2680(a). Although closure of areas to target shooting was required if certain conditions existed, the decision as to whether those conditions existed was a discretionary one. It was for the Forest Supervisor to determine whether methods existed to mitigate safety hazards, protect resources and resolve or mitigate conflict with other Forest users. This required the exercise of judgment by the Forest Supervisor; therefore, the Forest Service actions are protected by the discretionary function exception. Valdez v. United States, 56 F.3d 1177, 1180 (9th Cir.1995); Blackburn v. United States, 100 F.3d 1426, 1434 (9th Cir.1996). Moreover, decisions such as the mitigation of conflicts with other Forest users are the type of judgments “grounded in social, economic, and political policy,” which are not amenable to judicial second-guessing under the Federal Tort Claims Act. Berkovitz v. United States, 486 U.S. 531, 536, 108 S.Ct. 1954, 100 L.Ed.2d 531 (1988).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.